Whitfield, J.
In an action on a contract the plaintiff was awarded a verdict and judgment for the full amount of his claim and the defendant took writ of error.
The contract consists in two letters as follows:
“COPY
“Moore Haven, Florida.
“July 10th, 1919.
“Mr. D. W. Stevenson,
“Moore Haven,
‘ ‘ Dear Mr. Stevenson:
“It is my understanding of our arrangement of today, that at the earliest convenient moment, surely by August first next, you are to assume the possition of Manager of this Company, in connection with your present engagements elsewhere, that your salary for this purpose shall be $250. per month, that your duties shall consist of the entire control of all the business of the Company of every character in Moore Haven and the Moore Haven office together all the employees but excluding the Company books, that, are to be continued with the present arrangement in Miami.
‘ ‘ That you are to make reports of progress at reasonable intervals to the Company President and to no one else. That the moving consideration for this arrangement is not only the management of the Company routine business but also the disaposal of all the Company holdings outside of the town of Moore Haven which consist of about 52,000 acres of land in Lee County and about 30,000 unsold acres in DeSoto County. It is agreed to by us that we will accept an average price of Twelve Dollars net per acre for the Lee *238County land, and Twenty-one Dollars net for the DeSoto County land, no deduction or commissions off to anyone but yourself.
“That if within two years from August 1st, 1919, this entire unsold acreage is sold to net the above figures to this Company, and on terms acceptable to us, you are to receive from us a commission of five per cent. If all the lands in either but not both counties is sold, your commission shall be two and-one half per cent. This arrangement to hold good on any excess price which may be obtained, the prices mentioned herein being the absolute minimum.
“If neither of the Company holdings are disposed of in full, the entire commission falls and the salary mentioned above is to be your full compensation. In any event the commission is to be figured on what is sold after August First, 1919, and not to apply on anything sold prior to that date, nor to any personal property such as machinery, etc., sold, nor to any land or buildings in the townsite of Moore Haven. ■
■ “ If this ascords with your understanding of the matter, will you please write me to that effect.
“With best wishes,
“Very truly yours,
“South Florida Farms Co.
(Signed) “By Clarence M. Busch, Pres.
“Moore Haven, Florida.
“July 12, 1919.”
“Clarence M. Busch, President,
“South Florida Farms Company,
‘Miami, Florida.
“Dear Sir: .
'“Replying to your letter of July 10th, outlining an *239agreement between us covering the basis of my connection with your Company, will say that it is in accord with my understanding, therefore I am able to concur therein.
“Yours very truely,
(Signed) “D. W. Stevenson,
“Cashier.”
By the terms of the letter contract the “moving consideration” for the employment of the plaintiff was “not only the management of the company routine business but also the disposal of all” the specified lands of the defendant company as stated in the letter of its president.
The monthly salary agreed to be paid the plaintiff was compensation for his management of the defendant company’s routine business in Moore Haven. Such management gave the plaintiff the use of the defendant company’s facilities in making sales of the lands as contemplated, and the separate compensation for sales where made as specified afforded incentive for alertness and activity by the plaintiff. The agreement clearly contemplated the payment of commissions to the plaintiff only upon sales of lands actually made through the plaintiff’s activities. This did not deprive the defendant of the right to. sell its own land, or entitle the plaintiff to compensation for sales made by the defendant company in which sales the plaintiff had no part. The plaintiff’s employment began in July or August and was terminated in the following December. The action is brought not for a breach of the contract of employment but for commissions on sales Of lands including sales in which the plaintiff did not participate as well as those made by him.
The declaration alleges that under the plaintiff’s employment he “had an exclusive contract for the sale of” de*240fendant’s lands, but that defendant sold part of the land while the plaintiff sold the other portion except 800 acres which he could have sold to the same purchasers at $25.00 per acre had not defendant reserved the 800 acres. Plaintiff claimed a commission on all the sales of all the lands referred to in the letter contract, though he testified that he had no part in selling the lands sold by the defendant comprising all the lands in Lee County and 6,500 acres in DeSoto County, but did sell the other lands at $25.00 per acre and could have sold at the same price, 800 acres that were reserved from the sale made by plaintiff and after-wards sold by the defendant. As the alleged exclusive right of the plaintiff to sell did not deprive the defendant of its inherent right to sell its own land, (Wiggins v. Wilson, 56 Fla. 346, 45 South, Rep. 1011, and as the plaintiff had no part in the sales made by the defendant, the plaintiff is entitled only to commissions on sales he made, including the 800 acres he could have sold with the other sales made by him at $25.00 per acre, the commissions to be at the ráte of 5% since the entire acreage in the two counties was “sold to net the big figures to the company ’ ’ as stated in the employment contract. This view is sustained by a consideration of the entire record.
Reversed.
Ellis, J., concurs.
West, J., specially concurs in decision.
Browne, C. J., and Taylor, J., dissent.